DETAILED ACTION
	Claims 1, 3, 5-9, 11, 13, 14, 16-19, 21, 22, 37, 70, 74, and 76 are currently pending in the instant application.  Claims 1, 3, 5-9, 11, 13, 14, 16, 17, 21, and 70 are rejected.  Claim 18 is objected.  Claims 19, 22, 37, 74, and 76 are withdrawn from consideration as being for non-elected subject matter.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s election without traverse of Group I and the species: 
    PNG
    media_image1.png
    216
    324
    media_image1.png
    Greyscale
 in the reply filed on 31 August 2022 is acknowledged.
According to MPEP 803.02, the examiner has determined whether the elected species is allowable.  Applicants’ elected species appears allowable.  Therefore, the search and examination has been extended to the entirety of claim 18, which also appears allowable, and further to the compounds: 
    PNG
    media_image2.png
    131
    246
    media_image2.png
    Greyscale
, 
    PNG
    media_image3.png
    149
    262
    media_image3.png
    Greyscale
, 
    PNG
    media_image4.png
    220
    215
    media_image4.png
    Greyscale
, and 
    PNG
    media_image5.png
    153
    419
    media_image5.png
    Greyscale

which are not allowable.
Claims 1, 3, 5-9, 11, 13, 14, 16, 17, 21, and 70 have been examined to the extent that they are readable on the elected embodiment, the elected species and the above mentioned compounds.  It has been determined that the entire scope claimed is not patentable.
Specification
The disclosure is objected to because of the following informalities: Specifically, subject matter is missing from the specification.  Compound structures for compounds 75, 76 (page 126), 99-101 (page 129), and 248-251 (page 163) in Table 1 are missing.
Appropriate correction is required without the addition of new matter.
Claim Objections
Claim 18 is objected to as being dependent upon a rejected base claim, but would appear to be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 21 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claims must, under modern claim practice, stand alone to define an invention, and incorporation into claims by express reference to the specification is not permitted.  Ex parte Fressola, 27 USPQ 2d 1608 (1993).  Additionally, Table 1, to which claim 21 is referring has varying compounds that are blank, such as compounds 75, 76, 99-101, and 248-251.  
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 6, 7, 8, 9, 11, 13, and 16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Casagrande et al.
Casagrande et al. discloses the compound 25a on page 5966:

    PNG
    media_image6.png
    240
    144
    media_image6.png
    Greyscale
.  This compound corresponds to the formula: 
    PNG
    media_image2.png
    131
    246
    media_image2.png
    Greyscale
.  This compound corresponds to the formula (I), for example, wherein R1 is hydrogen; X is absent; Y is NRa; Ra is hydrogen; Z is absent; A is thiophene; Q is pyrrolidine; R2 and R3 are both hydrogen. 
Claim(s) 1, 6, 7, 8, 9, 11, 13, 16, and 70 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Registry No. 1404113-01-4.
Registry No. 1404113-01-4 is 
    PNG
    media_image2.png
    131
    246
    media_image2.png
    Greyscale
.  Solubility data in unbuffered water is provided with the registry number.  This compound corresponds to the formula (I), for example, wherein R1 is hydrogen; X is absent; Y is NRa; Ra is hydrogen; Z is absent; A is thiophene; Q is pyrrolidine; R2 and R3 are both hydrogen. 
Claim(s) 1, 5-9, 11, 13, 16, 17, and 70 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Registry No. 1343723-72-7.
Registry No. 1343723-72-7 is
    PNG
    media_image3.png
    149
    262
    media_image3.png
    Greyscale
.  Solubility data in unbuffered water is provided with the registry number.  This compound corresponds to the formula (I), for example, wherein R1 is alkyl; X is C(O); Y is NRa; Ra is hydrogen; Z is absent; A is thiophene; Q is azetidine; one of R2 and R3 is hydrogen and the other is hydroxy (R2) or ORd wherein Rd is hydrogen (R3).
Claim(s) 1, 3, 7, 8, 9, 11, 13, and 70 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Registry No. 85032-63-9.
Registry No. 85032-63-9 is
    PNG
    media_image4.png
    220
    215
    media_image4.png
    Greyscale
.  Solubility data in unbuffered water is provided with the registry number.  This compound corresponds to the formula (I), for example, wherein R1 is heterocycle; X is -CH2-; Y is -O-; Z is absent; A is thiophene; Q is piperidine; R2 and R3 are both hydrogen.
Claim(s) 1, 6, 8, 9, 11, 13,14, and 70 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Registry No. 1584887-00-2.
Registry No. 1584887-00-2 is 
    PNG
    media_image5.png
    153
    419
    media_image5.png
    Greyscale
.  Solubility data in unbuffered water is provided with the registry number.  This compound corresponds to the formula (I), for example, wherein R1 is hydrogen; X is -absent; Y is -CH2-; Z is absent; A is thiazole; Q is piperidine; R2 is hydrogen; R3 is 
    PNG
    media_image7.png
    75
    208
    media_image7.png
    Greyscale
; B is 5 membered monocyclic heteroaryl having 2 nitrogen atoms; m is 0; J is absent; C is aryl; n is 0.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Rebecca L. Anderson whose telephone number is (571)-272-0696.  The examiner can normally be reached Monday-Friday from 6:30am-2:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Joseph McKane, can be reached at (571) 272-0699.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/REBECCA L ANDERSON/Primary Examiner, Art Unit 1626                                                                                                                                                                                                        ____________________					13 September 2022			
Rebecca Anderson					
Primary Examiner					
Art Unit 1626, Group 1620				
Technology Center 1600